Exhibit 10.2

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Dated as of: May 10, 2012

KeyBank National Association,

as Administrative Agent

127 Public Square

Cleveland, OH 44114

Attention: John C. Scott

Re: Amendment No. 2 to Term Loan Agreement

Ladies and Gentlemen:

We refer to the Term Loan Agreement dated as of July 18, 2011 (as amended and in
effect from time to time, the “Credit Agreement”), by and among FIRST POTOMAC
REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited partnership, and
certain of its Wholly-Owned Subsidiaries and other Subsidiaries (collectively,
the “Borrowers”), KEYBANK NATIONAL ASSOCIATION and the other lending
institutions which are parties thereto (individually, a “Lender” and
collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative
agent for itself and each other Lender (the “Agent”) and certain other parties.
Capitalized terms used in this letter of agreement (this “Amendment”) which are
not defined herein, but which are defined in the Credit Agreement, shall have
the same meanings herein as therein, as the context so requires.

We have requested that the Lenders: (i) amend the Credit Agreement to, among
other things, (a) modify the definitions of Consolidated EBITDA, Consolidated
Gross Asset Value, Consolidated Total Indebtedness, Consolidated Total Interest
Expense and Core FFO, (b) temporarily modify the covenant relating to the ratio
of Consolidated Total Indebtedness to Consolidated Gross Asset Value set forth
in §10.1, (c) temporarily modify the covenant relating to Consolidated Debt
Yield set forth in §10.2, (d) modify the covenant relating to Consolidated
Tangible Net Worth set forth in §10.4, (e) temporarily modify the covenant
relating to ratio of Consolidated Total Indebtedness to the Value of
Unencumbered Properties set forth in §10.5, (f) modify the Applicable Libor
Margin and the Applicable Base Rate Margin so that the same shall be determined
with reference to the ratio of Consolidated Total Indebtedness to Consolidated
Gross Asset Value set forth in §10.1, as amended by this Amendment; (g) clarify
the financial attributes of Partially-Owned Entities in the calculation of
financial covenants and (h) make certain other amendments to the Credit
Agreement as set forth herein; and (ii) waive certain potential Defaults or
Events of Default that may have occurred with respect to periods ending prior to
the date of this Amendment and grant certain other waivers as set forth herein,
and you have advised us that the Lenders are prepared to make the amendments and
grant the waivers as set forth herein, including to reflect the foregoing as
requested by us, on the terms and conditions set forth herein, including,
without limitation, that we join in this Amendment.



--------------------------------------------------------------------------------

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of May 10, 2012 (the “Amendment No. 2 Effective Date”), and subject
to the fulfillment of the conditions contained in Article II of this Amendment,
the Credit Agreement is hereby amended in each of the following respects:

1. Definitions. §1.1 of the Credit Agreement is amended as follows:

(a) The definition of “Adjusted Net Operating Income” is deleted in its entirety
and the following is substituted in lieu thereof:

“Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Unencumbered Pool for the applicable
period; minus (ii) the Unencumbered Pool Capital Reserve on such date.”

(b) The following new definitions are inserted after the definition of
“Agreement of Limited Partnership of FPLP” and before the definition of
“Applicable Base Rate Margin”:

“Amendment No. 1. The Amendment No. 1 to this Agreement dated as of January 27,
2012 by and among the Borrower, the Agent and the Lenders.

“Amendment No. 2. The Amendment No. 2 to this Agreement dated as of May 10, 2012
by and among the Borrower, the Agent and the Lenders.

Amendment No. 2 Effective Date. May 10, 2012.”

(c) Intentionally Omitted.

(d) The definition of “Capital Reserve” is amended by inserting after the
phrase, “Real Estate Assets”, and before the word, “during”, the following
phrase: “(excluding the square footage of any portion of any Real Estate Asset
that is under development or redevelopment)”.

 

2



--------------------------------------------------------------------------------

(e) The definition of “Cash and Cash Equivalents” is deleted in its entirety and
the following is substituted in lieu thereof:

“Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries and (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries. As used in this definition, (i) “unrestricted” means the
specified asset is not subject to any Liens in favor of any Person, and
(ii) “cash equivalents” means that such asset has a liquid, par value in cash
and is convertible to cash on demand. Notwithstanding anything contained herein
or in the Unsecured Revolver Agreement to the contrary, the term Cash and Cash
Equivalents shall not include the commitments of any lenders to make loans or to
make any other extension of credit under the Unsecured Revolver Agreement.”

(f) The following new definition is inserted after the definition of “Code” and
before the definition of “Commitment”:

“Collateral Agent. The Unsecured Revolver Agent, acting in its capacity as
collateral agent for the Lenders and the lenders party to the Unsecured Revolver
Agreement under, and in respect of, the Security Deeds.”

(g) The definition of “Consolidated Debt Yield” is amended by deleting the word,
“annualized”, where the same appears in the third line thereof, and substituting
“multiplied by four (4),” in lieu thereof.

(h) The definition of “Consolidated EBITDA” is deleted in its entirety and the
following is substituted in lieu thereof:

“Consolidated EBITDA. In relation to the Borrower, the Trust and their
respective Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment of rent to straight-line rent) for such
period, calculated without regard to gains or losses on early retirement of debt
or debt restructuring, debt modification charges, and prepayment premiums
(including, without limitation, any prepayment or make-whole premiums payable in
connection with the prepayment of the Senior Notes), plus (x) the following to
the extent deducted in computing such net income or loss for such period:
(i) Consolidated Total Interest Expense for such period, (ii) losses
attributable to the sale or other disposition of assets or debt restructurings
in such period, (iii) real estate depreciation and amortization for such period,
(iv) acquisition costs related to the acquisition of Real Estate Assets or the
acquisition or origination of Structured Finance Investments that were
capitalized prior to FAS 141-R which do not represent a recurring cash item in
such period or in any future period and (v) other non-cash charges for such
period; and minus (y) all gains attributable to the sale or other disposition of
assets in such period. The Borrower’s, the Trust’s, and any Subsidiary’s Pro
Rata Share of the items comprising Consolidated EBITDA of any Partially-Owned
Entity will be included in Consolidated EBITDA, calculated in a manner
consistent with the above described treatment for the Borrower, the Trust and
their respective Subsidiaries”.

 

3



--------------------------------------------------------------------------------

(i) The definition of “Consolidated Fixed Charges” is deleted in its entirety
and the following is substituted in lieu thereof:

“Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in the case of clauses (i) and (ii), adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s Pro Rata Share of the foregoing
items of any Partially-Owned Entity in such period.”

(j) The definition of “Consolidated Gross Asset Value” is deleted in its
entirety and the following is substituted in lieu thereof:

“Consolidated Gross Asset Value. As of any date of determination, an amount
equal to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income of each Stabilized Real Estate Asset for the most
recently ended fiscal quarter, multiplied by (y) 4, with the product thereof
being divided by (z) the applicable Capitalization Rate; plus (ii) an amount
equal to the aggregate Cost Basis Value of Real Estate Assets Under Development
on such date, plus (iii) the Cost Basis Value of Land on such date, plus (iv) an
amount equal to the aggregate Cost Basis Value of Value-Add Real Estate Assets
on such date, plus (v) the Structured Finance Investments Value on such date,
plus (vi) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent, with Consolidated Gross Asset
Value being adjusted to include, without double-counting any amounts included in
the Structured Finance Investments Value, the Borrower’s, the Trust’s or any
Subsidiary’s Pro Rata Share of (I) Net Operating Income (and the items
comprising Net Operating Income) of each Stabilized Real Estate Asset owned by
any Partially-Owned Entity in such period, (II) the Cost Basis Value of each
Real Estate Asset Under Development, Land, or Value-Add Real Estate Asset owned
by any Partially-Owned Entity on such date, and (III) the value of Cash and Cash
Equivalents owned by any Partially-Owned Entity on such date. Notwithstanding
anything to the contrary contained in this Agreement, in determining
Consolidated Gross Asset Value for any fiscal quarter, (A) if the Net Operating
Income for any Stabilized Real Estate Asset is less than zero for such fiscal
quarter, the Net Operating Income included for such fiscal quarter in respect of
such Stabilized Real Estate Asset shall be deemed to be zero, (B) Net Operating
Income from Real Estate Assets acquired by the Borrower, the Trust, any
Subsidiary or any Partially-Owned Entity during the most recently ended fiscal
quarter and the immediately preceding fiscal quarter shall be excluded, and such
acquired Real Estate Assets shall be included at their Cost Basis Value (or, in
the case of any Real Estate Assets acquired by a Partially-Owned Entity, the
amount of the Borrower’s, the Trust’s or any Subsidiary’s Pro Rata Share of Cost
Basis Value of such Real Estate Assets), and (C) Net Operating Income from Real
Estate Assets sold or otherwise transferred by the Borrower, the Trust, any
Subsidiary or any Partially-Owned Entity during the most recently ended fiscal
quarter shall be excluded.”

 

4



--------------------------------------------------------------------------------

(k) The definition of “Consolidated Tangible Net Worth” is amended by inserting
the following after the phrase, “Borrower and its Subsidiaries”, and before the
phrase, “at such date”, where the same appear in the second line thereof: “and
any Partially-Owned Entities”.

(l) The definition of “Consolidated Total Indebtedness” is deleted in its
entirety and the following is substituted in lieu thereof:

“Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means the sum of all Indebtedness of the Borrower, the Trust
and their respective Subsidiaries, determined on a consolidated basis.”

(m) The definition of “Consolidated Total Interest Expense” is deleted in its
entirety the following is substituted in lieu thereof:

“Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized (but excluding any deferred financing costs and calculated without
taking into account gains or losses on early retirement of debt, debt
modification charges, and prepayment premiums, including, without limitation,
any prepayment or make-whole premiums payable in connection with the prepayment
of the Senior Notes), without double-counting, by the Borrower, the Trust and
their respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Loans,
obligations under Capitalized Leases (to the extent Consolidated EBITDA has not
been reduced by such Capitalized Lease obligations in the applicable period) and
any subordinated Indebtedness and including original issue discount and
amortization of prepaid interest, if any, but excluding any Distribution on
Preferred Equity), (ii) all amounts available for borrowing, or for drawing
under letters of credit (including the Letters of Credit issued pursuant to (and
as defined in) the Unsecured Revolver Agreement), if any, issued for the account
of the Borrower, the Trust or any of their respective Subsidiaries, but only if
such interest was or is required to be reflected as an item of expense, and
(iii) all commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees and expenses (but, in each case and without duplication,
excluding any such fees and expenses constituting deferred financing costs) in
connection with the borrowing of money, in each case adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s Pro Rata Share of the foregoing
items of any Partially-Owned Entity in such period.”

 

5



--------------------------------------------------------------------------------

(n) The definition of “Core FFO” is deleted in its entirety and the following is
substituted in lieu thereof:

“Core FFO. For any applicable period, with respect to the Borrower and its
Subsidiaries, consolidated “funds from operations”, calculated without regard to
acquisition costs, gains or losses on early retirement of debt, debt
modification charges, prepayment premiums (including, without limitation, any
prepayment or make-whole premiums payable in connection with the prepayment of
the Senior Notes), contingent consideration and impairment charges, as adjusted
to include the Borrower’s or any Subsidiary’s Pro Rata Share of the foregoing
items of any Partially-Owned Entity in such period.”

(o) The definition of “Distribution” is amended by inserting after the phrase,
“(other than dividends payable solely in shares or other Equity Interests by the
Borrower)”, and before the semicolon where the same appear in the fourth and
fifth lines of clause (i) thereof, the following: “, including, without
limitation, the purchase, redemption, or other retirement of any units of any
Equity Interests of FPLP”.

(p) The definition of “Indebtedness” is deleted in its entirety and the
following is substituted in lieu thereof:

“Indebtedness. With respect to a Person, as of any date of determination, all of
the following (without duplication): (a) all obligations of such Person in
respect of money borrowed, whether direct or indirect, including, without
limitation, all Obligations; (b) all obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit (but only to the extent of any
outstanding balance), (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) any obligations under any
Capitalized Lease (but excluding obligations under operating leases or ground
leases) of such Person, the amount of which as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date;
(d) all net obligations under any Swap Contract not entered into as a hedge
against existing Indebtedness; (e) all obligations of such Person or any other
Person secured by any Lien or other encumbrance existing on property of such
Person; (f) all reimbursement obligations of such Person under or in respect of
any letters of credit (including the Letters of Credit issued pursuant to (and
as defined in) the Unsecured Revolver Agreement) or acceptances (whether or not
the same have been presented for payment); (g) all obligations of such Person in
respect of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act of 1933, as amended from
time to time) which such Person would be required to disclose to the SEC;
(h) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation under this
clause (h) to the extent (1) the obligation can be satisfied by the issuance of
Equity Interests or (2) the amount of such Person’s liability therefor or in
connection therewith is limited exclusively to the amount of any associated
deposit given by such Person (in which case, such deposit shall be treated as
unsecured Indebtedness and not as an asset and any obligations in excess of such
deposit shall not be included in Indebtedness); (i) all obligations in the
nature of those described in clauses (a)-(h) above of other Persons that such
Person is, or has agreed to be, liable by way of guaranty, indemnity for
borrowed money, stop-loss agreement or the like; and (j) without duplication,
such Person’s Pro Rata Share of all obligations in the nature of those described
in clauses (a)-(i) above of any Partially-Owned Entity. For the purposes hereof,
the amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.”

 

6



--------------------------------------------------------------------------------

(q) The definition of “Land” is amended by inserting after the word, “Borrower”,
and before the period where the same appear therein, the following: “, any of
its Subsidiaries or any Partially-Owned Entity”.

(r) The term “Loan Documents”, wherever used in the Credit Agreement or any of
the other Loan Documents, shall be deemed to also mean and include Amendment
No. 1 and this Amendment.

(s) The definition of “Minimum Liquidity” is deleted in its entirety and the
following is substituted in lieu thereof:

“Minimum Liquidity. As of any date of determination, an amount equal to the
Availability as of such date (as described in clause (ii) of the definition of
Availability) minus, without duplication, the aggregate amount of New Debt
outstanding on such date.”

(t) The definition of “Net Operating Income” is amended by deleting the phrase,
“(except that any rent leveling adjustments shall be excluded from rental
income)”, where it appears in the last line thereof and substituting the
following in lieu thereof: “(adjusted to exclude the adjustment of rent to
straight-line rent)”.

(u) The definition of “New Debt” is deleted in its entirety and the following is
substituted in lieu thereof:

“New Debt. Indebtedness secured by partnership or other ownership interests in
Real Estate Assets incurred by the Borrower after the date hereof pursuant to
§9.1(f) that is not fully supported by one or more unencumbered Real Estate
Assets (not including the Eligible Unencumbered Properties. For the avoidance of
doubt, (i) any Indebtedness fully secured by a mortgage or deed of trust
encumbering any Real Estate Asset shall not constitute New Debt, and (ii) the
2007 Term Loan and any refinancing thereof on substantially the same structure
and collateral therefor shall not constitute New Debt, unless, and then only to
the extent that, the 2007 Term Loan is increased above the principal amount
thereof on the date hereof.”

 

7



--------------------------------------------------------------------------------

(v) The following new definition is inserted after “Proposed Modification” and
before “Protected Interest Rate Agreement”:

“Pro Rata Share. (a) With respect to any item relating to asset value, income or
the like of any Partially-Owned Entity, the Trust’s the Borrower’s or any
Subsidiary’s direct or indirect percentage ownership interest in such
Partially-Owned Entity, and (b) with respect to any Indebtedness or other
liability or obligation of any Partially-Owned Entity, (i) the Borrower’s, the
Trust’s or any Subsidiary’s percentage ownership interest in such
Partially-Owned Entity, or (ii) such other amount as to which the Borrower, the
Trust or such Subsidiary is or has agreed to be liable by way of guaranty,
indemnity for borrowed money, stop-loss agreement or other agreement.”

(w) The following new definition is inserted after “Protected Interest Rate
Agreement” and before “RCRA”:

“Rate Period. The period beginning on the first day of any fiscal month
following delivery to the Agent of the annual or quarterly financial statements
required to be delivered pursuant to §8.4(a) or §8.4(b) and ending on the last
day of the fiscal month in which the next such annual or quarterly financial
statements are delivered to the Agent.”

(x) The definition of “Real Estate Assets” is amended by deleting the phrase,
“the Borrower or any of its Subsidiaries”, where it appears in the second line
thereof and substituting the following in lieu thereof: “the Borrower, any of
its Subsidiaries or any Partially-Owned Entity”.

(y) The definition of “Real Estate Asset Under Development” is amended by
deleting the phrase, “(a) the one-year anniversary date of the development or
redevelopment completion”, where it appears in the third and fourth lines
thereof and substituting the following in lieu thereof: “(a) the one-year
anniversary date of the substantial completion (as such term is customarily used
in the real estate industry) of such development or redevelopment”.

(z) The following new definition is inserted after the definition of “SEC
Filings” and before the definition of “Secured Indebtedness”:

“Security Deeds. Collectively, each mortgage or deed of trust from each Borrower
owning a Real Estate Asset that is a part of the Unencumbered Pool in favor of
the Collateral Agent for the benefit of the Lenders and the lenders party to the
Unsecured Revolver Agreement (or to trustees named therein acting on behalf of
the Collateral Agent for the benefit of the Lenders and such parties), pursuant
to which such Borrower conveys to the Collateral Agent a security interest in
and to such Real Estate Asset as security for the Obligations and the
obligations under the Unsecured Revolver Agreement, as the same may be modified,
amended or restated from time to time.”

 

8



--------------------------------------------------------------------------------

(aa) The following new definition is inserted after the definition of “Secured
Indebtedness” and before the definition of “Stabilized Real Estate Assets”:

“Senior Notes. Collectively, (i) FPLP’s Senior Notes, Series A, due June 15,
2013, and (ii) FPLP’s Senior Notes, Series B, due June 15, 2016.”

(bb) The definition of “Structured Finance Investments” is deleted in its
entirety and the following is substituted in lieu thereof:

“Structured Finance Investments. Collectively, Investments by a Borrower or one
of its Subsidiaries directly or indirectly in (i) Mortgage Notes, (ii) mezzanine
loans evidenced by promissory notes in which the Borrower holds a direct
interest as payee, to entities that hold direct or indirect interests in DC
Office Properties, (iii) Investments in preferred equity (including preferred
limited partnership interests) in entities owning DC Office Properties and
(iv) that certain Twenty-Five Million Dollar ($25,000,000) loan to Douglas and
Norman Jemal, secured by forty-nine percent (49%) of their interest in the sole
member of the owner of that certain real property located at 950 F. Street NW,
Washington, DC.”

(cc) Intentionally Omitted.

(dd) The definition of “2008 Term Loan” is deleted in its entirety.

(ee) Intentionally Omitted.

(ff) The definition of “Unencumbered Pool Capital Reserve” is amended by
inserting after the phrase, “Eligible Unencumbered Properties”, and before the
phrase, “on such date”, the following phrase: “included in the Unencumbered Pool
(excluding the square footage of any such Eligible Unencumbered Property that is
under development or redevelopment)”.

(gg) The definition of “Unsecured Consolidated Total Indebtedness” is deleted in
its entirety and the following is substituted in lieu thereof:

“Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations) that is not secured by a Lien evidenced by
a mortgage, deed of trust, assignment of partnership interests or other security
interest.”

 

9



--------------------------------------------------------------------------------

(hh) The following new definition is inserted after the definition of “Unsecured
Interest Expense” and before the definition of “Value-Add Real Estate Assets”:

“Unsecured Revolver Agent. The administrative agent under the Unsecured Revolver
Agreement.”

(ii) The definition of “Value of Unencumbered Properties” is deleted in its
entirety and the following is substituted in lieu thereof:

“Value of Unencumbered Properties. At any date of determination, with respect to
the Eligible Unencumbered Properties that are a part of the Unencumbered Pool,
an amount equal to, without double-counting, the sum of (i) for all Stabilized
Real Estate Assets, the aggregate of the following amount determined for each
such asset, (x) the Net Operating Income for the most recently ended fiscal
quarter of each Eligible Unencumbered Property that is a Stabilized Real Estate
Asset, multiplied by (y) 4, with the product thereof being divided by (z) the
applicable Capitalization Rate, plus, (ii) an amount equal to the aggregate Cost
Basis Value of all Eligible Unencumbered Properties that are Value-Add Real
Estate Assets, plus (iii) an amount equal to the aggregate Cost Basis Value of
all Eligible Unencumbered Properties that are Real Estate Assets Under
Development, plus (iv) the aggregate Cost Basis Value of all Eligible
Unencumbered Properties acquired during the most recently ended fiscal quarter
and the immediately preceding fiscal quarter, plus (v) the Cost Basis Value of
the Unencumbered Land, provided that (a) the Net Operating Income attributable
to any Eligible Unencumbered Property sold or otherwise transferred during the
applicable period shall be excluded from the calculation of the Value of
Unencumbered Properties, (b) the Net Operating Income of Eligible Unencumbered
Properties included at their Cost Basis Value shall be excluded, and (c) the
value included as a result of clauses (ii) and (iii) above in the aggregate
shall not exceed twenty percent (20%) of the aggregate Value of Unencumbered
Properties at any time. Notwithstanding anything to the contrary contained in
this Agreement, if the Net Operating Income for any Stabilized Real Estate Asset
is less than zero for any fiscal quarter, the Net Operating Income included in
the calculation of Value of Unencumbered Properties for such fiscal quarter in
respect of such Stabilized Real Estate Asset shall be deemed to be zero.”

2. Financial Attributes of Partially-Owned Entities. The following new §1.4 is
inserted immediately after §1.3 of the Credit Agreement:

“§1.4 Financial Attributes of Partially-Owned Entities. Notwithstanding anything
to the contrary contained in this Agreement, when determining compliance by the
Borrower, the Trust and their respective Subsidiaries with any financial
covenant or negative covenant contained in this Agreement, including, without
limitation, when calculating any element of any financial covenant, only the
Borrower’s, the Trust’s, or any Subsidiary’s Pro Rata Share of any item
attributable to any Partially-Owned Entity or any Real Estate Asset owned by any
Partially-Owned Entity shall be included.”

 

10



--------------------------------------------------------------------------------

3. Interest on the Term Loans. §2.3 is amended as follows:

(a) Clause (b) of §2.3 is deleted in its entirety and the following is
substituted in lieu thereof:

“(b) With reference to Base Rate Loans and Libor Rate Loans, the “Applicable
Base Rate Margin” and the “Applicable Libor Margin” for each Tranche shall be
equal to the percentage determined for each Rate Period by reference to the
Table below:

 

     Consolidated Total Leverage Ratio        less than or equal to 55%    
less than or equal to 60% but
greater than 55%     greater than 60%  

Tranche

   Applicable
Libor Margin     Applicable
Base Rate
Margin     Applicable
Libor Margin     Applicable
Base Rate
Margin     Applicable
Libor Margin     Applicable
Base Rate
Margin  

Tranche A Facility

     2.15 %      1.15 %      2.40 %      1.40 %      2.65 %      1.65 % 

Tranche B Facility

     2.25 %      1.25 %      2.50 %      1.50 %      2.75 %      1.75 % 

Tranche C Facility

     2.30 %      1.30 %      2.55 %      1.55 %      2.80 %      1.80 % 

For purposes of determining the Applicable Base Rate Margin and the Applicable
Libor Margin, the Consolidated Total Leverage Ratio (i.e., the ratio of
Consolidated Total Indebtedness to Consolidated Gross Asset Value set forth in
§10.1) will be tested quarterly, commencing with the fiscal quarter of the
Borrower ending March 31, 2012, based on the annual or quarterly financial
statements required to be delivered pursuant to §8.4(a) or 8.4(b), respectively.
For purposes of determining the interest rate for any Rate Period hereunder, any
interest rate change shall be effective on the first day of the fiscal month
immediately following the date on which the financial statements required to be
delivered pursuant to §8.4(a) or §8.4(b) are delivered to the Agent, together
with a notice to the Agent (which shall be verified by the Agent) specifying any
change in the Applicable Base Rate Margin and/or the Applicable Libor Margin. If
the Borrower has failed to timely deliver the financial statements required to
be delivered by it pursuant to §8.4(a) or §8.4(b), then, in addition to the
other rights and remedies of the Lenders hereunder, the Applicable Base Rate
Margin and the Applicable Libor Margin that are then in effect shall, at the
Agent’s discretion, be increased to the next highest level until such financial
statements are delivered. Notwithstanding anything to the contrary contained in
this Agreement, the Applicable Margin from the Amendment No. 2 Effective Date
through the end of the next occurring Rate Period shall be based upon the
financial statements and associated compliance certifications for the fiscal
quarter ended March 31, 2012 delivered to the Agent and the Lenders on or about
the Amendment No. 2 Effective Date in connection with the Amendment No. 2.”; and

 

11



--------------------------------------------------------------------------------

(b) The following new clause (e) is inserted immediately after clause
(d) thereof:

“(e) The parties understand that the applicable interest rate for the
Obligations may be determined and/or adjusted from time to time based upon
certain financial ratios and/or other information to be provided or certified to
the Agent and the Lenders by the Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, (i) if the applicable interest rate calculated for any period was lower
than it should have been had the correct information been timely provided, then,
such interest rate for such period shall be automatically recalculated using
correct Borrower Information, and (ii) if the applicable interest rate
calculated for any period was higher than it should have been had the correct
information been timely provided, there shall be no recalculation of interest
for such period, and no amounts shall be owing by the Lenders to the Borrower on
account thereof. The Agent shall promptly notify Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within five (5) Business Days of receipt of such written notice.
Any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Agent’s or any Lender’s other rights under this Agreement.”

4. Title to Properties; Leases; Eligible Unencumbered Properties in the
Unencumbered Pool. §7.3 is amended by inserting the following new clause
(d) immediately after clause (c) thereof:

“(d) Schedule 7.3(d) attached hereto accurately sets forth, as of the Amendment
No. 2 Effective Date, the name by which each Eligible Unencumbered Property that
is included in the Unencumbered Pool is commonly known, the street address of
each such Eligible Unencumbered Property, the town or city, county and state in
which each such Eligible Unencumbered Property is located, and the Borrower that
is the fee owner of each such Eligible Unencumbered Property.”

5. Litigation. §7.7 is amended by deleting the phrase “, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC filings of the Borrower and the Trust” where it
appears therein.

6. Financial Statements; Certificates and Information. §8.4(i) is amended by
adding the following new sentence at the end thereof:

“Notwithstanding the foregoing, with respect to the Form 10-Q of the Trust for
the quarter ended March 31, 2012, the Borrower and the Trust may deliver such
Form 10-Q to the Agent not later than July 15, 2012.”

 

12



--------------------------------------------------------------------------------

7. Financial Statements; Certificates and Information. §8.4 is further amended
by adding the following new paragraph after clause (m) thereof:

“Notwithstanding anything to the contrary contained herein, including, without
limitation, the terms of §§8.4(b) and 8.4(e), the financial statements and
associated compliance certifications delivered to the Agent and the Lenders on
or about the Amendment No. 2 Effective Date in connection with Amendment No. 2
for the fiscal quarter ended March 31, 2012 prior to the filing of the Form 10-Q
of the Trust for such fiscal quarter shall be deemed to be preliminary financial
statements and the Borrower and the Trust represent and warrant, with respect to
those preliminary financial statements only, that, to the best knowledge of
their respective principal financial officers and principal accounting officers,
the information contained in such preliminary financial statements is complete
and correct in all material respects and fairly presents, in all material
respects, in accordance with GAAP consistently applied throughout the period to
which it applies, the financial position of the Trust and its Subsidiaries on
the date thereof and that such preliminary financial statements were prepared in
good faith (it being acknowledged that (i) such preliminary March 31, 2012
financial statements and associated compliance certificate shall satisfy the
requirements of §§8.4(b) and 8.4(e) for the fiscal quarter ended March 31, 2012
until July 15, 2012 (or if earlier, until the date upon which the Trust files
its Form 10-Q for the fiscal quarter ended March 31, 2012 with the SEC) and
(ii) the information contained in the financial statements of the Trust and its
Subsidiaries contained in the Form 10-Q of the Trust for the fiscal quarter
ended March 31, 2012 shall be complete and correct in all material respects and
fairly present, in accordance with GAAP consistently applied throughout the
period to which it applies, the financial position of the Trust and its
Subsidiaries as of such date and the Borrower and the Trust shall be deemed to
have made such representation and warranty to the Agent and the Lenders
hereunder upon the filing of such Form 10-Q with the SEC).”

8. Security Deeds; Repayment of Senior Notes. The following new §§8.22 and 8.23
are hereby inserted immediately after §8.21 of the Credit Agreement:

“§8.22 Security Deeds. To secure the Borrower’s Obligations under (and as
defined in) this Agreement and the Borrower’s obligations under the Unsecured
Revolver Agreement, no later than the date that is thirty-five (35) days after
the Amendment No. 2 Effective Date, each Borrower owning an Eligible
Unencumbered Property included in the Unencumbered Pool shall execute and
deliver a Security Deed to the Collateral Agent (the Agent hereby being
authorized by the Lenders to enter into such collateral agent arrangements with
the Collateral Agent as the Agent deems necessary or appropriate, including, in
any event, to provide for the pari passu application of the proceeds of any
foreclosure of the Security Deeds to the outstanding Obligations under and as
respectively defined in the Unsecured Revolver Agreement and this Agreement),
such Security Deeds to be held in escrow by the Collateral Agent until the
Collateral Agent elects to (a) record the same, as directed by the Majority
Lenders and/or the “Majority Lenders” (as such term is defined in the

 

13



--------------------------------------------------------------------------------

Unsecured Revolver Agreement), in each case in their sole discretion, or
(b) release the same, as directed by both the Majority Lenders and the “Majority
Lenders” (as such term is defined in the Unsecured Revolver Agreement), in each
case in their sole discretion. The Borrower hereby authorizes the Collateral
Agent, upon such direction, to record (at any time after such direction) one or
more of the Security Deeds in the applicable land records and, at the Collateral
Agent’s election, to obtain appraisals, title insurance policies insuring the
first priority of the Security Deeds and, as applicable, endorsements to the
owner’s title policies, and such other diligence, documents, evidence of
insurance and the like as the Collateral Agent may require, in each case at such
time as the Collateral Agent may determine, in the Collateral Agent’s sole
discretion, and satisfactory to the Collateral Agent. In connection with the
foregoing delivery and, if applicable, recording of the Security Deeds, the
Agent is hereby authorized by the Lenders to (i) take such steps as it deems
appropriate to minimize the taxes and other third party costs associated with
the Security Deeds, including, without limitation, with respect to Eligible
Unencumbered Properties located in the State of Maryland, by converting the
status under the Loan Documents of any owners of such properties (other than
FPLP) from a Borrower to a secondary obligor Guarantor on such conditions and
subject to such documentation (including, without limitation, if requested by
the Agent, equity pledges of the direct and indirect equity interests in such
Guarantors) as the Agent shall deem appropriate in its sole discretion and
(ii) subject to the second, third and fourth paragraphs of §28, enter into such
conforming amendments to the Loan Documents and additional collateral documents
with the Borrower as may be appropriate, in each case in the Agent’s sole
discretion, to effect the foregoing; provided, however, if the Unsecured
Revolver Agent takes any such steps or enters into any such conforming
amendments to the documents evidencing the Unsecured Revolver and/or additional
collateral documents to effect the foregoing with respect to the Unsecured
Revolver, the Agent is hereby directed to take the same steps as may be
necessary to effect the foregoing and enter into such conforming amendments to
the Loan Documents and/or additional collateral documents with the Borrower on
substantially the same terms as those conforming amendments and/or additional
collateral documents entered into by the Unsecured Revolver Agent in connection
with the Unsecured Revolver. Notwithstanding anything to the contrary contained
in this Agreement, including, without limitation, the definition of Secured
Indebtedness and the provisions of §§9.1 and 9.2, the Obligations and the
obligations under the Unsecured Revolver Agreement shall be treated for all
purposes as unsecured Indebtedness and the Security Deeds shall be Liens that
are permitted under §9.2.”

§8.23 Repayment of Senior Notes. FPLP shall (i) within 2 Business Days after the
Amendment No. 2 Effective Date, provide written notice under the Senior Notes of
its election to voluntarily repay the Senior Notes in full in accordance with
the terms thereof, and (ii) repay in full in cash all of the Senior Notes
(including, without limitation, all principal, interest and premium or
make-whole amount owing thereunder) on or before the date that is no later than
35 days after the Amendment No. 2 Effective Date.”

 

14



--------------------------------------------------------------------------------

9. Restrictions on Indebtedness. §9.1 is amended as follows:

(a) by deleting the phrase, “and the 2008 Term Loan”, where the same appears in
the eleventh line of clause (f) thereof;

(b) by deleting “$1,000,000”, where the same appears in the fourth line of
clause (g) thereof and substituting $7,500,000 in lieu thereof;

(c) by deleting the phrase, “capital assets”, where the same appears in the
second line of clause (h) thereof and substituting “fixed assets (as defined by
GAAP)” in lieu thereof; and

(d) by deleting in its entirety the third to last unlettered paragraph thereof
and substituting the following in lieu thereof:

“For the avoidance of doubt, the 2007 Term Loan is also permitted Indebtedness
under this §9.1.”.

10. Restrictions on Investments. §9.3 is amended as follows:

(a) by deleting clause (e) thereof in its entirety and substituting the
following in lieu thereof:

“other Investments hereafter made in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-Owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-Owned Subsidiary at any time in Real Estate Assets
Under Development will not exceed (a) fifteen percent (15%) of the Consolidated
Gross Asset Value at the time of any such Investment during each fiscal quarter
ending on or after March 31, 2012 through the fiscal quarter ending June 30,
2013, the calculation of such Investments in Real Estate Assets Under
Development during such period to include, without limitation, the aggregate
amount of all budgeted costs, including all soft and hard costs, to complete the
development or redevelopment of each Real Estate Asset Under Development,
including but not limited to, land, an interest reserve during construction, an
operating deficit reserve, tenant improvements, leasing costs, and
infrastructure costs, and (b) twenty percent (20%) of the Consolidated Gross
Asset Value at the time of any such Investment during each fiscal quarter ending
on or after September 30, 2013, the calculation of such Investments in Real
Estate Assets Under Development during such period to include, without
limitation, the aggregate amount of the costs described in the preceding clause
(a) actually incurred for the development or redevelopment of each Real Estate
Asset Under Development; and Investments in raw land intended to be developed by
the Borrower or any Wholly-Owned Subsidiary of the Borrower for use as a
Permitted Property, provided that the aggregate amounts actually invested by
Borrower (or if not invested directly by Borrower, actually invested by an
Affiliate of the Borrower for which the Borrower has any funding obligation) and
such Wholly-Owned Subsidiary at any time in raw land will not exceed five
percent (5%) of the Consolidated Gross Asset Value at the time of any such
Investment;”;

 

15



--------------------------------------------------------------------------------

(b) by deleting clause (h) thereof in its entirety and substituting the
following in lieu thereof:

“Investments by the Borrower in Structured Finance Investments, provided that
the aggregate investments in such Structured Finance Investments shall not
exceed (i) at the time of any such Investment during each fiscal quarter ending
on or after March 31, 2012 through the fiscal quarter ending June 30, 2013, five
percent (5%) of the Consolidated Gross Asset Value, and (ii) at the time of any
such Investment during each fiscal quarter ending on or after September 30,
2013, ten percent (10%) of the Consolidated Gross Asset Value, and further
provided that with respect to any such Investment in mezzanine loans or
preferred equity, the documents governing the terms of such Investments shall be
delivered to the Agent promptly upon the Agent’s request therefor;”; and

(c) by deleting the second to last paragraph thereof in its entirety and
substituting the following in lieu thereof:

“In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f)(ii) and (h) above exceed (x) at any time during each fiscal quarter ending
on or after March 31, 2012 through the fiscal quarter ending June 30, 2013,
twenty-five percent (25%) of Consolidated Gross Asset Value, and (y) at any time
during each fiscal quarter ending on or after September 30, 2013, thirty percent
(30%) of Consolidated Gross Asset Value.”

11. Consolidated Total Leverage Ratio. §10.1 is deleted in its entirety and the
following is substituted in lieu thereof:

“§10.1 Consolidated Total Leverage Ratio. At all times, (i) for each fiscal
quarter ending on or after March 31, 2012 through the fiscal quarter ending
December 31, 2012, Consolidated Total Indebtedness shall not exceed sixty-five
percent (65%) of Consolidated Gross Asset Value as of the last day of such
fiscal quarter, (ii) for each fiscal quarter ending on or after March 31, 2013
through the fiscal quarter ending June 30, 2013, Consolidated Total Indebtedness
shall not exceed sixty-two and one half of one percent (62.5%) of Consolidated
Gross Asset Value as of the last day of such fiscal quarter, and (iii) for each
fiscal quarter ending on or after September 30, 2013, Consolidated Total
Indebtedness shall not exceed sixty percent (60%) of Consolidated Gross Asset
Value as of the last day of such fiscal quarter. This covenant shall be tested
quarterly as of the last day of the applicable quarter.”

 

16



--------------------------------------------------------------------------------

12. Consolidated Debt Yield. §10.2 is deleted in its entirety and the following
is substituted in lieu thereof:

“§10.2 Consolidated Debt Yield. At all times, as tested at the end of each
fiscal quarter, (i) for each fiscal quarter ending on or after March 31, 2012
through the fiscal quarter ending December 31, 2012, the Consolidated Debt Yield
shall not be less than ten percent (10%), (ii) for each fiscal quarter ending on
or after March 31, 2013 through the fiscal quarter ending June 30, 2013, the
Consolidated Debt Yield shall not be less than ten and one half of one percent
(10.5%), and (iii) for each fiscal quarter ending on or after September 30,
2013, the Consolidated Debt Yield shall not be less than eleven percent (11%).”

13. Net Worth. §10.4 of the Credit Agreement is amended by deleting
“$690,289,992” where it appears in the third line thereof and substituting
“$650,000,000” in lieu thereof.

14. Unencumbered Pool Leverage. §10.5 is deleted in its entirety and the
following is substituted in lieu thereof:

“§10.5 Unencumbered Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) for each fiscal quarter
ending on or after March 31, 2012 through the fiscal quarter ending December 31,
2012, Unsecured Consolidated Total Indebtedness shall not exceed sixty-five
percent (65%) of the aggregate Value of Unencumbered Properties on the last day
of such fiscal quarter, (ii) for each fiscal quarter ending on or after
March 31, 2013 through the fiscal quarter ending June 30, 2013, Unsecured
Consolidated Total Indebtedness shall not exceed sixty-two and one half of one
percent (62.5%) of the aggregate Value of Unencumbered Properties on the last
day of such fiscal quarter, and (iii) for each fiscal quarter ending on or after
September 30, 2013, Unsecured Consolidated Total Indebtedness shall not exceed
sixty percent (60%) of the aggregate Value of Unencumbered Properties on the
last day of such fiscal quarter. For purposes of the covenant set forth in this
§10.5, any New Debt incurred by the Borrower after the date hereof shall be
deemed to be Unsecured Consolidated Total Indebtedness.”

15. Events of Default. Clause (c) of §14.1 is amended by deleting “§8.19; §8.20;
§8.21;” where the same appears in the last line thereof and inserting the
following in lieu thereof: “§§8.19 through 8.23 inclusive”.

16. Schedules.

(a) The existing Schedules 1, 7.1(b), 7.3(c), 7.13, and 7.19 to the Credit
Agreement are deleted in their entirety and the updated Schedules 1, 7.1(b),
7.3(c), 7.13, and 7.19 attached hereto are substituted in lieu thereof.

(b) The new Schedule 7.3(d) attached hereto is attached to the Credit Agreement
and made a part thereof.

 

17



--------------------------------------------------------------------------------

(c) The index of schedules to the Credit Agreement set forth on page vi thereof
and on the page immediately preceding Schedule 1 thereof is deleted in its
entirety in each place where it appears and the updated index attached hereto is
substituted in lieu thereof.

17. Waiver respecting Financial Covenants and Related Definitions; Limited
Waiver respecting Cross Default with the Senior Notes.

(a) The Lenders hereby waive any Default or Event of Default under Sections
14.1(c), (e) and (p) of the Credit Agreement relating to or arising from (i) the
Borrowers’ misinterpretations of the definitions used in determining the
financial covenants set forth in Article 10 of the Credit Agreement that may
have occurred prior to the Amendment No. 2 Effective Date due to any
inconsistency of such interpretations with the requirements of the Credit
Agreement and (ii) the Borrower’s failure to comply prior to the Amendment No. 2
Effective Date with the $1,000,000 limitation set forth in Section 9.1(g) of the
Credit Agreement.

(b) The Lenders hereby waive any Default or Event of Default under Sections
14.1(e) and (f) of the Credit Agreement (i) relating to or arising from any
default or event of default occurring on or prior to the Amendment No. 2
Effective Date under any Indebtedness covered by Section 14.1(f), and
(ii) relating to or arising from any default or event of default occurring under
documents governing the Senior Notes after the Amendment No. 2 Effective Date
and prior to the date the Senior Notes are paid in full and arising as a result
of the failure of (A) the Trust to timely file its Form 10-Q with the SEC or
(B) FPLP to be in compliance with its financial covenant or reporting
obligations thereunder with respect to the fiscal quarter ended March 31, 2012.

(c) Each of the Lenders executing this Amendment hereby waives any claim to
increased or additional interest that may have accrued and been owing by the
Borrowers prior to the Amendment No. 2 Effective Date as a result of any event
described in clauses (a) or (b) above, including as a result of the Lenders’
ability to have elected to charge the Borrowers default rate interest or as a
result of any increase in the Applicable Margin that may have applied had the
financial covenant calculations not been prepared based on certain
misinterpretations as set forth above.

(d) The waivers set forth in Sections 17(a), 17(b) and 17(c) shall be effective
with respect to the applicable Default or Event of Default, if any, as of the
date that such Default or Event of Default occurred.

(e) The waivers set forth in Sections 17(a), 17(b) and 17(c) of this Amendment
are limited strictly to the matters and periods, as applicable, specified
therein and shall not extend to or affect any of the Borrowers’ other
obligations contained in the Credit Agreement or any Loan Document, and no other
waiver is hereby implied or intended.

 

18



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS PRECEDENT TO AMENDMENT AND CONSENT

The Lenders’ agreement herein to amend the Credit Agreement and provide the
waiver hereunder as of the Amendment No. 2 Effective Date is subject to the
fulfillment to the satisfaction of the Lenders of the following conditions
precedent on or prior to such date:

1. Each of the Borrowers shall have executed and delivered (or caused to be
delivered) to the Agent a counterpart of this Amendment;

2. The Guarantor and each Subsidiary Guarantor shall have acknowledged and
consented to the provisions of this Amendment;

3. The Agent and the Majority Lenders shall have executed this Amendment;

4. The representations and warranties of the Borrowers and the Guarantor set
forth herein shall be true and correct;

5. The Borrower shall have furnished to the Agent and the Lenders a pro forma
Compliance Certificate (such Compliance Certificate to be substantially in the
form attached hereto as Annex 1) evidencing compliance with the covenants set
forth in Article 10 of the Credit Agreement for the four (4) fiscal quarters
ending March 31, 2012 after giving effect to the terms of this Amendment (the
Agent and the Lenders hereby acknowledge, in reliance upon Section 7 of Article
I of this Amendment, that such Compliance Certificate and the preliminary
financial statements of the Trust for the fiscal quarter ended March 31, 2012 on
which it is based are currently under review by the Accountants and are subject
to further revision prior to the filing by the Trust of its Form 10-Q for the
fiscal quarter ended March 31, 2012);

6. In consideration of the amendments contained herein, the Borrower shall have
paid to the Agent a fee for the benefit of each of the Lenders executing this
Amendment in an amount equal to twenty (20) basis points of each such Lender’s
Commitment, along with, to the Agent, the reasonable fees, charges and
disbursements of Agent’s counsel in connection with the preparation hereof, or
satisfactory arrangements therefor shall have been made; and

7. The Agent shall have received such other documentation and information as it
may reasonably require, all of which shall be in form and substance satisfactory
to the Agent, including, without limitation, such items set forth in the closing
agenda provided by counsel to Agent to the Borrower in connection with this
Amendment.

 

19



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers, the Guarantor and the Subsidiary Guarantors hereby
represents and warrants to you as follows:

1. Representations and Warranties. Each of the representations and warranties
made by such Borrower, the Guarantor and such Subsidiary Guarantor, as
applicable, to the Agent and the Lenders in this Amendment, the Credit Agreement
and other Loan Documents, as applicable, was true, correct and complete when
made and is true, correct and complete on and as of the Amendment No. 2
Effective Date with the same full force and effect as if each of such
representations and warranties had been made by such Borrowers, the Guarantor or
such Subsidiary Guarantor, as applicable on the Amendment No. 2 Effective Date
and in this Amendment, in each case after giving effect to this Amendment,
except to the extent that such representations and warranties relate solely to a
prior date, in which case such representations and warranties shall be true,
correct and complete on and as of the date when made.

2. Prior Financial Covenant Calculations. Any misinterpretations by the
Borrowers of the definitions used in determining the financial covenants set
forth in Article 10 of the Credit Agreement were misinterpretations made in good
faith.

3. No Defaults or Events of Default. After giving effect to this Amendment, no
Default or Event of Default exists on the Amendment No. 2 Effective Date, and no
condition exists on the date hereof which would, with notice or the lapse of
time, or both, constitute a Default or an Event of Default under the Credit
Agreement.

4. No Material Adverse Change. There has been no material adverse change in the
business, assets, operations, condition (financial or otherwise) or properties
of the Trust, FPLP or, taken as a whole, the Potomac Group since December 31,
2011 or, as of the Amendment No. 2 Effective Date, in the facts and information
regarding the Trust, FPLP or, taken as a whole, the Potomac Group as most
recently provided to the Agent and the Lenders.

5. Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by such Borrower, the Guarantor and such
Subsidiary Guarantor and is in full force and effect as of the date hereof, and
the agreements and obligations of each such Borrower, the Guarantor and such
Subsidiary Guarantor contained herein and therein constitute the legal, valid
and binding obligations of such Borrower, the Guarantor and such Subsidiary
Guarantor, enforceable against such Borrower, the Guarantor and such Subsidiary
Guarantor in accordance with their respective terms.

6. No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Agent or the Lenders
under the Credit Agreement or the other Loan Documents, nor alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the Loan Documents, all of which shall continue in full
force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Agent or the Lenders to grant any similar or
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and provisions of the Credit
Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrowers, the Guarantor and the Subsidiary
Guarantors hereby ratifies and confirms all of its agreements and obligations
contained therein, as applicable. This Amendment is a contract under the laws of
the State of New York and shall for all purposes be construed in accordance with
and governed by the laws of such State (excluding the laws applicable to
conflicts or choice of law). The provisions of this Amendment are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Amendment in any
jurisdiction.

[Remainder of page intentionally left blank.]

 

21



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

 

Very truly yours,

FIRST POTOMAC REALTY INVESTMENT LIMITED

PARTNERSHIP

By:   First Potomac Realty Trust Its General Partner By:   /s/ Douglas Donatelli
  Name: Douglas Donatelli   Title: Chief Executive Officer

(Signatures continued on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

 

1400 CAVALIER, LLC, a Delaware limited liability company

1441 CROSSWAYS BLVD., LLC, a Virginia limited liability company

AIRPARK PLACE, LLC, a Delaware limited liability company

FP AMMENDALE COMMERCE CENTER, LLC, a Maryland limited liability company

AQUIA TWO, LLC, a Delaware limited liability company

CROSSWAYS II LLC, a Delaware limited liability company

FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited liability partnership

FP DAVIS DRIVE LOT 5, LLC, a Virginia limited liability company

FP PROPERTIES, LLC, a Delaware limited liability company

FP DIAMOND HILL, LLC, a Delaware limited liability company

FP CAMPOSTELLA ROAD, LLC, a Delaware limited liability company

GATEWAY HAMPTON ROADS, LLC, a Virginia limited liability company

FP GATEWAY 270, LLC, a New Jersey limited liability company

  By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities     By:   First Potomac Realty
Trust, a Maryland real estate investment trust, its sole general partner      
By:    /s/ Douglas Donatelli          Name: Douglas Donatelli          Title:
Chief Executive Officer

(Signatures continued on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

GATEWAY MANASSAS II, LLC, a Delaware limited liability company

FP 2550 ELLSMERE AVENUE, LLC, a Virginia limited liability company

FP GATEWAY WEST II, LLC, a Maryland limited liability company

FP GOLDENROD LANE, LLC, a Maryland limited liability company

FP GREENBRIER CIRCLE, LLC, a Virginia limited liability company

GTC I SECOND LLC, a Virginia limited liability company

FP HANOVER AB, LLC, a Virginia limited liability company

HERNDON CORPORATE CENTER, LLC, a Delaware limited liability company

LINDEN II, LLC, a Delaware limited liability company

LUCAS WAY HAMPTON, LLC, a Virginia limited liability company

FP PARK CENTRAL V, LLC, a Virginia limited liability company

FP PATRICK CENTER, LLC, a Maryland limited liability company

FP PINE GLEN, LLC, a Virginia limited liability company

RESTON BUSINESS CAMPUS, LLC, a Delaware limited liability company

FP RIVERS BEND, LLC, a Virginia limited liability company

FP 500 & 600 HP WAY, LLC, a Virginia limited liability company

FP 1408 STEPHANIE WAY, LLC, a Virginia limited liability company

FP STERLING PARK I, LLC, a Virginia limited liability company

FP STERLING PARK 6, LLC, a Virginia limited liability company

FP STERLING PARK 7, LLC, a Virginia limited liability company

FP STERLING PARK LAND, LLC, a Virginia limited liability company

VIRGINIA CENTER, LLC, a Delaware limited liability company

FP WEST PARK, LLC, a Maryland limited liability company

FP CRONRIDGE DRIVE, LLC, a Maryland limited liability company

FP GIRARD BUSINESS CENTER, LLC, a Maryland limited liability company

By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities   By:   First Potomac Realty Trust,
a Maryland real estate investment trust, its sole general partner     By:   /s/
Douglas Donatelli       Name: Douglas Donatelli       Title: Chief Executive
Officer

(Signatures continued on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

FP GIRARD PLACE, LLC, a Maryland limited liability company

TECHCOURT, LLC, a Virginia limited liability company

FP PARK CENTRAL I, LLC, a Virginia limited liability company

FP TRIANGLE, LLC, a Maryland limited liability company

FP 1211 CONNECTICUT AVENUE, LLC, a Delaware limited liability company

4212 TECHCOURT, LLC, a Virginia limited liability company

FP 440 1ST STREET, LLC, a Delaware limited liability company

FP ATLANTIC CORPORATE PARK, LLC, a Virginia limited liability company

FP 3 FLINT HILL, LLC, a Virginia limited liability company

FP PARK CENTRAL II, LLC, a Virginia limited liability company

INTERSTATE PLAZA HOLDING LLC, a Delaware limited liability company

ENTERPRISE CENTER I, LLC, a Delaware limited liability company

FP REDLAND TECHNOLOGY CENTER LP, a Delaware limited partnership

FP ASHBURN, LLC, a Virginia limited liability company

FP GREENBRIER TOWERS, LLC, a Virginia limited liability company

403 & 405 GLENN DRIVE, LLC, a Virginia limited liability company

AP INDIAN CREEK, LLC, a Delaware limited liability company

INDIAN CREEK INVESTORS, LLC, a Maryland limited liability company

FP NAVISTAR INVESTORS, LLC, a Maryland limited liability company

NORFOLK COMMERCE PARK LLC, a Delaware limited liability company

WINDSOR AT BATTLEFIELD, LLC, a Delaware limited liability company

GLENN DALE BUSINESS CENTER, L.L.C., a Maryland limited liability company

FP GUDE, LLC, a Maryland limited liability company

FP GUDE MANAGER, LLC, a Delaware limited liability company

By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities   By:   First Potomac Realty Trust,
a Maryland real estate investment trust, its sole general partner     By:   /s/
Douglas Donatelli       Name: Douglas Donatelli       Title: Chief Executive
Officer

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Guaranty by the Guarantor in favor of the Lenders and the Agent,
dated as of July 18, 2011 (the “Guaranty”). By executing this consent, the
Guarantor hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that the Guarantor’s Guaranty and the Obligations remain in full force
and effect. In addition, the Guarantor hereby acknowledges and agrees to the
terms and conditions of this Amendment and the Credit Agreement as amended
hereby (including, without limitation, the making of the representations and
warranties and the performance of the covenants applicable to it herein or
therein).

 

GUARANTOR: FIRST POTOMAC REALTY TRUST By:   /s/ Douglas Donatelli  

Douglas Donatelli, Chief Executive

Officer

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

CONSENT OF SUBSIDIARY GUARANTORS

Each of the Subsidiary Guarantors (as defined in the Credit Agreement) has
guaranteed the Obligations (as defined in the Subsidiary Guaranty) (as defined
in the Credit Agreement). By executing this consent, each of the Subsidiary
Guarantors hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that such Subsidiary Guarantor’s Subsidiary Guaranty and the Obligations
remain in full force and effect. In addition, each of the Subsidiary Guarantors
hereby acknowledges and agrees to the terms and conditions of this Amendment and
the Credit Agreement as amended hereby (including, without limitation, the
making of the representations and warranties and the performance of the
covenants applicable to it herein or therein).

 

    SUBSIDIARY GUARANTORS:   FP REDLAND GP, LLC, a Delaware limited liability
company   FP REDLAND, LLC, a Delaware limited liability company   FP AIRPARK AB,
LLC, a Virginia limited liability company   FP 535 INDEPENDENCE PARKWAY, LLC, a
Virginia limited liability company   FP CANDLEWOOD, LLC, a Maryland limited
liability company   FP CHESTERFIELD ABEF, LLC, a Virginia limited liability
company   FP CHESTERFIELD CDGH, LLC, a Virginia limited liability company   FP
CLOVERLEAF, LLC, a Maryland limited liability company   FP HANOVER C, LLC, a
Virginia limited liability company   FP HANOVER D, LLC, a Virginia limited
liability company   FP PROSPERITY, LLC, a Virginia limited liability company  
AQUIA ONE, LLC, a Delaware limited liability company   FP GATEWAY CENTER, LLC, a
Maryland limited liability company   GLENN DALE BUSINESS CENTER, L.L.C., a
Maryland limited liability company   INTERSTATE PLAZA OPERATING LLC, a Delaware
limited liability company   FP PROPERTIES II, LLC, a Maryland limited liability
company   By:    First Potomac Realty Investment Limited Partnership, a Delaware
limited partnership, in its capacity as sole member, sole general partner or the
direct or indirect holder of all ownership interests in the sole member or sole
general partner of each of the above-listed entities      By:    First Potomac
Realty Trust, a Maryland real estate


investment trust, its sole general partner

        By:   

/s/ Douglas Donatelli

           Name: Douglas Donatelli            Title: Chief Executive Officer

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS

OF THE 10th DAY OF MAY, 2012:

       

KEYBANK NATIONAL ASSOCIATION,

as a Lender and as Agent

    By:  

/s/ John C. Scott

      Name: John C. Scott       Title:   Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Sam Supple

  Name: Sam Supple   Title:   Senior Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Benjamin Adams

  Name: Benjamin Adams   Title:   Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Ashish Tandon

  Name: Ashish Tandon   Title:   Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:  

/s/ Aaron Lanski

  Name: Aaron Lanski   Title:   Managing Director

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a Lender

By:  

/s/ James M. Armstrong

  Name: James M. Armstrong   Title:   Senior Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Douglas B. Cochrane

  Name: Douglas B. Cochrane   Title:   Senior Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Joshua Freedman

  Name: Joshua Freedman   Title:   Authorized Signatory

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ James E. Davis

  Name: James E. Davis   Title:   Senior Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Gary D. Houston

  Name: Gary D. Houston   Title:   Vice President

[Signature Page to Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------

Schedule 1

Borrowers

 

1. 1400 Cavalier, LLC

2. 1441 Crossways Blvd., LLC

3. 403 & 405 Glenn Drive, LLC

4. 4212 Techcourt, LLC

5.

Airpark Place, LLC(1)

6. AP Indian Creek, LLC

7.

Aquia Two, LLC(1)

8. Crossways II LLC

9. Enterprise Center I, LLC

10. FP 1211 Connecticut Avenue, LLC

11. FP 1408 Stephanie Way, LLC

12. FP 2550 Ellsmere Avenue, LLC

13. FP 3 Flint Hill, LLC

14.

FP 440 1st Street, LLC

15. FP 500 & 600 HP Way, LLC

16. FP Ammendale Commerce Center, LLC

17. FP Ashburn, LLC

18. FP Atlantic Corporate Park, LLC

19. FP Campostella Road, LLC

20. FP Cronridge Drive, LLC

21. FP Davis Drive Lot 5, LLC

22. FP Diamond Hill, LLC

23. FP Gateway 270, LLC

24.

FP Gateway West II, LLC(1)

25. FP Girard Business Center, LLC

26. FP Girard Place, LLC

27. FP Goldenrod Lane, LLC

28. FP Greenbrier Circle, LLC

29. FP Greenbrier Towers, LLC

30. FP Gude, LLC

31. FP Gude Manager, LLC

32. FP Hanover AB, LLC

33. FP Navistar Investors, LLC

34. FP Park Central I, LLC

35. FP Park Central II, LLC

36. FP Park Central V, LLC

37. FP Patrick Center, LLC

38. FP Pine Glen, LLC

39. FP Properties, LLC

40. FP Redland Technology Center LP

41. FP Rivers Bend, LLC

42. FP Sterling Park I, LLC

43. FP Sterling Park 6, LLC

44. FP Sterling Park 7, LLC

45. FP Sterling Park Land, LLC

 

Schedule 1



--------------------------------------------------------------------------------

46. FP Triangle, LLC

47. FP West Park, LLC

48. FPR Holdings Limited Partnership

49. Gateway Hampton Roads, LLC

50. Gateway Manassas II, LLC

51. Glenn Dale Business Center, L.L.C.

52. GTC I Second LLC

53. Herndon Corporate Center, LLC

54. Indian Creek Investors, LLC

55. Interstate Plaza Holding LLC

56. Linden II, LLC

57. Lucas Way Hampton, LLC

58. Norfolk Commerce Park LLC

59. Reston Business Campus, LLC

60. Techcourt, LLC

61. Virginia Center, LLC

62. Windsor at Battlefield, LLC

 

(1) 

Property is sold but has not been released as a Borrower.

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 7.1(b)

Capitalization

 

Borrower

  

Ownership Interest

  

Preferred Equity

and any related

documents

  

Restrictions or

other Agreements

or Interests

First Potomac Realty Trust

   Common stock shares listed on New York Stock Exchange    7.75% Series A
Cumulative Redeemable Perpetual Preferred Shares    N/A

First Potomac Realty Investment Limited Partnership

   First Potomac Realty Trust - aggregate general partnership and limited
partnership interests in excess of 95%; other limited partners as listed on
attached Exhibit A    None    None

1400 Cavalier, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

1441 Crossways Blvd., LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

403 & 405 Glenn Drive, LLC

   First Potomac Realty Investment Limited Partnership - 99% limited liability
company interest; 1% 403 & 405 Glenn Drive Manager, LLC    None    None

4212 Techcourt, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

Airpark Place, LLC

   Airpark Place Holdings, LLC – 100% limited liability company interest    None
   None

AP Indian Creek, LLC

   FP Indian Creek, LLC - 100% limited liability company interest    None   
None

Aquia Two, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

Crossways II LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

Enterprise Center I, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

FP 1211 Connecticut Avenue, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

FP 1408 Stephanie Way, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP 2550 Ellsmere Avenue, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP 3 Flint Hill, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

FP 440 1st Street, LLC

   First Potomac DC Holdings, LLC – 99.9% limited liability company interest;
First Potomac TRS Holdings, Inc. – 0.1% limited liability company interest   
None    None

FP 500 & 600 HP Way, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP Ammendale Commerce Center,LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP Ashburn, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

FP Atlantic Corporate Park, LLC

   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None

FP Campostella Road, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP Cronridge Drive, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP Davis Drive Lot 5, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

FP Diamond Hill, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

FP Gateway 270, LLC    First Potomac Realty Investment Limited Partnership –
100% limited liability company interest    None    None FP Gateway West II, LLC
   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None FP Girard Business Center, LLC    First Potomac
Realty Investment Limited Partnership – 100% limited liability company interest
   None    None FP Girard Place, LLC    First Potomac Realty Investment Limited
Partnership – 100% limited liability company interest    None    None FP
Goldenrod Lane, LLC    First Potomac Realty Investment Limited Partnership –
100% limited liability company interest    None    None FP Greenbrier Circle,
LLC    First Potomac Realty Investment Limited Partnership – 100% limited
liability company interest    None    None FP Greenbrier Towers, LLC    First
Potomac Realty Investment Limited Partnership – 100% limited liability company
interest    None    None FP Gude, LLC    First Potomac Realty Investment Limited
Partnership - 99% limited liability company interest; 1% FP Gude Manager, LLC   
None    None FP Gude Manager, LLC    First Potomac Realty Investment Limited
Partnership - 100% limited liability company interest    None    None FP Hanover
AB, LLC    FPR Holdings Limited Partnership – 100% limited liability company
interest    None    None FP Park Central I, LLC    First Potomac Realty
Investment Limited Partnership – 100% limited liability company interest    None
   None FP Navistar Investors, LLC    First Potomac Realty Investment Limited
Partnership – 99% limited liability company interest; 1% FP Navistar Manager,
LLC    None    None FP Park Central II, LLC    First Potomac Realty Investment
Limited Partnership - 100% limited liability company interest    None    None FP
Park Central V, LLC    First Potomac Realty Investment Limited Partnership -
100% limited liability company interest    None    None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

FP Patrick Center, LLC    First Potomac Realty Investment Limited Partnership -
100% limited liability company interest    None    None FP Pine Glen, LLC   
First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None FP Properties, LLC    First Potomac Realty
Investment Limited Partnership - 100% limited liability company interest    None
   None FP Redland Technology Center LP    FP Redland, LLC - 90% limited
partnership interest    FP Redland, LLC -100% of the 6.5% to 8.5% cumulative
preferred limited partnership interest in the principal amount of $74,500,000   
Amended and Restated Limited Partnership Agreement of FP Redland Technology
Center LP, dated November 10, 2010    Perseus Redland Investments LLC - 10%
limited partnership interest       FP Rivers Bend, LLC    First Potomac Realty
Investment Limited Partnership - 100% limited liability company interest    None
   None FP Sterling Park I, LLC    First Potomac Realty Investment Limited
Partnership - 100% limited liability company interest    None    None FP
Sterling Park 6, LLC    First Potomac Realty Investment Limited Partnership -
100% limited liability company interest    None    None FP Sterling Park 7, LLC
   First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None FP Sterling Park Land, LLC    First Potomac
Realty Investment Limited Partnership - 100% limited liability company interest
   None    None FP Triangle, LLC    First Potomac Realty Investment Limited
Partnership - 100% limited liability company interest    None    None FP West
Park, LLC    First Potomac Realty Investment Limited Partnership - 100% limited
liability company interest    None    None FPR Holdings Limited Partnership   
First Potomac Realty Investment Limited Partnership - 99% limited partnership
interest    None    None    FPR General Partner - 1% limited partnership
interest      

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

Gateway Hampton Roads, LLC    First Potomac Realty Investment Limited
Partnership - 100% limited liability company interest    None    None Gateway
Manassas II, LLC    First Potomac Realty Investment Limited Partnership - 100%
limited liability company interest    None    None Glenn Dale Business Center,
L.L.C.    First Potomac Realty Investment Limited Partnership - 100% limited
liability company interest    None    None GTC I Second LLC    First Potomac
Realty Investment Limited Partnership - 100% limited liability company interest
   None    None Herndon Corporate Center, LLC    First Potomac Realty Investment
Limited Partnership - 100% limited liability company interest    None    None
Indian Creek Investors, LLC    FP Indian Creek, LLC - 100% limited liability
company interest    None    None Interstate Plaza Holding LLC    Interstate
Plaza Operating LLC - 100% limited liability company interest    None    None
Linden II, LLC    First Potomac Realty Investment Limited Partnership - 100%
limited liability company interest    None    None Lucas Way Hampton, LLC   
First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest    None    None Norfolk Commerce Park LLC    First Potomac
Realty Investment Limited Partnership - 100% limited liability company interest
   None    None Reston Business Campus, LLC    First Potomac Realty Investment
Limited Partnership - 100% limited liability company interest    None    None
Techcourt, LLC    First Potomac Realty Investment Limited Partnership - 100%
limited liability company interest    None    None Virginia Center, LLC    First
Potomac Realty Investment Limited Partnership - 100% limited liability company
interest    None    None Windsor at Battlefield, LLC    First Potomac Realty
Investment Limited Partnership - 100% limited liability company interest    None
   None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

Schedule 7.3(c)

Partially-Owned Entities

 

Name and Type of Entity

   % Interest
Owned by
Borrower     Capacity in which
Borrower holds the
interest    Borrower’s
ownership interest
therein

FP CPT 1750 Holdings, LLC

     50 %    Operating Member    Direct

VIF/FP Aviation Blvd Holdings, LLC

     50 %    Operating Member    Direct

FP VIF I/ Rivers Park I, LLC

     25 %    Operating Member    Direct

FP VIF II/ Rivers Park II, LLC

     25 %    Operating Member    Direct

Prosperity Metro Plaza of Virginia, LLC

     51 %    Operating Member    Direct

1200 17th Street Investors, LLC

     95 %    Operating Member    Direct

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

Schedule 7.3(d)

Eligible Unencumbered Properties in the Unencumbered Pool

 

Borrower/Owner

 

Property Name

 

Address

 

City

 

County

 

State

1400 Cavalier, LLC

  Bay Warehouses   1400 Cavalier Blvd. & 3732 Cook Blvd.   Chesapeake  
Chesapeake   VA

1441 Crossways Blvd., LLC

  Crossways I   1441 Crossways Blvd.   Chesapeake   Chesapeake   VA

403 & 405 Glenn Drive, LLC

  Glenn Drive   403 & 405 Glenn Drive   Sterling   Loudoun   VA

4212 Techcourt, LLC

  Techcourt   4212 Technology Court   Chantilly   Fairfax   VA

AP Indian Creek, LLC & Indian Creek Investors, LLC

  Indian Creek   12000, 12001, 12040, and 12051 Indian Creek Court   Beltsville
  Prince George’s   MD

Crossways II LLC

  Crossways II   1400 Crossways Blvd   Chesapeake   Chesapeake   VA

Enterprise Center I, LLC

  Enterprise Center   15100 & 15120 Enterprise Center Court, 4100 & 4120
Lafayette Center Drive   Chantilly   Fairfax   VA

FP 1211 Connecticut Avenue, LLC

  1211 Connecticut Ave   1211 Connecticut Ave NW   Washington   DC   DC

FP 1408 Stephanie Way, LLC

  Stephanie Way   1408 Stephanie Way   Chesapeake   Chesapeake   VA

FP 2550 Ellsmere Avenue, LLC0

  Gateway II   2550 Ellsmere Avenue   Norfolk   Norfolk   VA

FP 3 Flint Hill, LLC

  Three Flint Hill   3201 Jermantown Road   Fairfax   Fairfax   VA

FP 440 1st Street, LLC

  440 First Street   440 First Street NW   Washington   DC   DC

FP 500 & 600 HP Way, LLC

  River’s Bend Center II   500 & 600 HP Way   Chester   Chester   VA

FP Ammendale Commerce Center, LLC

  Ammendale Commerce Center   6435 & 6500 Virginia Manor Road, 12201 Indian
Creek Court   Beltsville   Prince George’s   MD

FP Ashburn, LLC

  Ashburn Center   21625, 21631 & 21635 Red Rum Drive   Ashburn   Loudoun   VA

FP Atlantic Corporate Park, LLC

  Atlantic Corporate Center   46500, 46510 Woodland Road   Sterling   Loudoun  
VA

FP Campostella Road, LLC

  Diamond Hill Distribution Center   1910 & 1920 Campostella Road, 2115 Portlock
Road   Chesapeake   Chesapeake   VA

FP Cronridge Drive, LLC

  Owings Mills Commerce Center   11460 & 11500 Cronridge Drive   Owings Mills  
Baltimore   MD

FP Davis Drive Lot 5, LLC

  Davis Drive   22446 Davis Drive   Sterling   Loudoun   VA

FP Diamond Hill, LLC

  Diamond Hill Distribution Center   1960 Diamond Hill Road   Chesapeake  
Chesapeake   VA

FP Gateway 270, LLC

  Gateway Center I-270   22516, 22520, 22530, 22600, 22610 and 22616 Gateway
Center Drive   Clarksburg   Montgomery   MD

FP Girard Business Center, LLC

  Girard Business Center   200, 220 Girard Street, 504 East Diamond Avenue  
Gaithersburg   Montgomery   MD

FP Girard Place, LLC

  Girard Place   602,620,630,640 East Diamond Ave   Gaithersburg   Montgomery  
MD

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

FP Goldenrod Lane, LLC

  Goldenrod Lane   20270 Goldenrod Lane   Gaithersburg   Montgomery   MD

FP Greenbrier Circle, LLC

  Greenbrier Circle Corporate Center   825 Greenbrier Circle & 1801 Sara Drive  
Chesapeake   Chesapeake   VA

FP Greenbrier Towers, LLC

  Greenbrier Towers   860, 870 Greenbrier Circle   Chesapeake   Chesapeake   VA

FP Gude, LLC

  Campus at Metro Park North   400 E Gude Drive, 7300 7301, 7362 Calhoun Place  
Rockville   Montgomery   MD

FP Hanover AB, LLC

  Hanover Business Center   306 Ashcake Road & 340 Hill Carter Parkway   Ashland
  Hanover   VA

FP Navistar Investors, LLC

  Navistar   4612 Navistar Drive   Frederick   Frederick   MD

FP Park Central I, LLC

  Park Central I   8701 Park Central Drive   Richmond   Henrico   VA

FP Park Central II, LLC

  Park Central II   8751 Park Central Drive   Richmond   Henrico   VA

FP Park Central V, LLC

  Park Central V   8801 Park Central Drive   Richmond   Henrico   VA

FP Patrick Center, LLC

  Patrick Center   30 West Patrick Street   Frederick   Frederick   MD

FP Pine Glen, LLC

  Pine Glen   7500 - 7516 Whitepine Road   Richmond   Henrico   VA

FP Properties, LLC

 

English Muffin,

Georgia Pacific,

Woodlands,

& Worman’s Mill Court

  6900 English Muffin Way, 4451 Georgia Pacific Boulevard, 9315 Largo Drive
West, 15 Worman's Mill Court   Frederick   Frederick   MD

FP Redland Technology Center LP

  Redland Corporate Center   520, 530 Gaither Road   Rockville   Montgomery   MD

FP Rivers Bend, LLC

  River’s Bend Center (1-4)   12730 & 13001 Kingston Avenue & 701 & 801 Liberty
Way   Chester   Chester   VA

FP Sterling Park I, LLC

  Sterling Park Business Center   22560 Glenn Drive & 22455 Davis Drive  
Sterling   Loudoun   VA

FP Sterling Park 6, LLC

  Sterling Park Business Center Lot 6   22400 Davis Drive   Sterling   Loudoun  
VA

FP Sterling Park 7, LLC

  Sterling Park Business Center Lot 7   22370 Davis Drive   Sterling   Loudoun  
VA

FP Sterling Park Land, LLC

  Sterling Park Land   Parcel 51, Lot, 2-A, 3-A, & 8   Sterling   Loudoun   VA

FP Triangle, LLC

  Triangle Business Center   1500,1502,1504 & 1506 Joh Avenue   Baltimore  
Baltimore   MD

FP West Park, LLC

  West Park   10 North Jefferson Street   Frederick   Frederick   MD

FPR Holdings Limited Partnership

  Culpeper   13129 Airpark Drive   Elkwood   Culpeper   VA

Gateway Hampton Roads, LLC

  Enterprise Parkway   2000 Enterprise Parkway   Hampton   Hampton   VA

Gateway Manassas II, LLC

  Gateway Center Manassas II   7201 & 7301 Gateway Court   Manassas  
Prince William   VA

Glenn Dale Business Center, LLC

  Glenn Dale Business Center   7100 Holladay Tyler Road   Glenn Dale  
Prince George’s   MD

GTC I Second LLC

  Greenbrier Technology Center I   814 Greenbrier Circle   Chesapeake  
Chesapeake   VA

Herndon Corporate Center, LLC

  Herndon Corporate Ceneter   1145-1175 Herndon Parkway   Herndon   Fairfax   VA

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

Interstate Plaza Holding LLC

  Interstate Plaza   5775 General Washington Drive   Alexandria   Alexandria  
VA

Linden II, LLC

  Linden Business Center   7795 Coppermine Drive   Manassas   Prince William  
VA

Lucas Way Hampton, LLC

  Lucas Way   1000 Lucas Way & 514 Butler Farm Road   Hampton   Hampton   VA

Norfolk Commerce Park LLC

  Norfolk Commerce Park II   5301 Robin Hood Road   Norfolk   Norfolk   VA

Reston Business Campus, LLC

  Reston Business Campus   12320, 12330, 12340 & 12350 Pinecrest Road   Reston  
Fairfax   VA

Techcourt, LLC

  Techcourt 4200   4200 Technology Court   Chantilly   Fairfax   VA

Virginia Center, LLC

  Virginia Center Technology I   1001-1063 Technology Park Drive   Glen Allen  
Henrico   VA

Windsor at Battlefield, LLC

  Windsor @ Battlefield   10110 Battlefield Pkwy, Suites 100-150, 200-220 &
10002 Battlefield Pkwy   Manassas   Prince William   VA

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

Schedule 7.13

Legal Name; Jurisdiction

First Potomac Realty Trust, a Maryland real estate investment trust

First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership

1400 Cavalier, LLC, a Delaware limited liability company

1441 Crossways Blvd., LLC, a Virginia limited liability company

403 & 405 Glenn Drive, LLC, a Virginia limited liability company

4212 Techcourt, LLC, a Virginia limited liability company

Airpark Place, LLC, a Delaware limited liability company

AP Indian Creek, LLC, a Delaware limited liability company

Aquia Two, LLC, a Delaware limited liability company

Crossways II LLC, a Delaware limited liability company

Enterprise Center I, LLC, a Delaware limited liability company

FP 1211 Connecticut Avenue, LLC, a Delaware limited liability company

FP 1408 Stephanie Way, LLC, a Virginia limited liability company

FP 2550 Ellsmere Avenue, LLC, a Virginia limited liability company

FP 3 Flint Hill, LLC, a Virginia limited liability company

FP 440 1st Street, LLC, a Delaware limited liability company

FP 500 & 600 HP Way, LLC, a Virginia limited liability company

FP Ammendale Commerce Center, LLC, a Maryland limited liability company

FP Ashburn, LLC, a Virginia limited liability company

FP Atlantic Corporate Park, LLC, a Virginia limited liability company

FP Campostella Road, LLC, a Delaware limited liability company

FP Cronridge Drive, LLC, a Maryland limited liability company

FP Davis Drive Lot 5, LLC, a Virginia limited liability company

FP Diamond Hill, LLC, a Delaware limited liability company

FP Gateway 270, LLC, a New Jersey limited liability company

FP Gateway West II, LLC, a Maryland limited liability company

FP Girard Business Center, LLC, a Maryland limited liability company

FP Girard Place, LLC, a Maryland limited liability company

FP Goldenrod Lane, LLC, a Maryland limited liability company

FP Greenbrier Circle, LLC, a Virginia limited liability company

FP Greenbrier Towers, LLC, a Virginia limited liability company

FP Gude, LLC, a Maryland limited liability company

FP Gude Manager, LLC, a Delaware limited liability company

FP Hanover AB, LLC, a Virginia limited liability company

FP Navistar Investors, LLC, a Maryland limited liability company

FP Park Central I, LLC, a Virginia limited liability company

FP Park Central II, LLC, a Virginia limited liability company

 

Schedule 7.13



--------------------------------------------------------------------------------

FP Park Central V, LLC, a Virginia limited liability company

FP Patrick Center, LLC, a Maryland limited liability company

FP Pine Glen, LLC, a Virginia limited liability company

FP Properties, LLC, a Delaware limited liability company

FP Redland Technology Center LP, a Delaware limited partnership

FP Rivers Bend, LLC, a Virginia limited liability company

FP Sterling Park I, LLC, a Virginia limited liability company

FP Sterling Park 6, LLC, a Virginia limited liability company

FP Sterling Park 7, LLC, a Virginia limited liability company

FP Sterling Park Land, LLC, a Virginia limited liability company

FP Triangle, LLC, a Maryland limited liability company

FP West Park, LLC, a Maryland limited liability company

FPR Holdings Limited Partnership, a Delaware limited partnership

Gateway Hampton Roads, LLC, a Virginia limited liability company

Gateway Manassas II, LLC, a Delaware limited liability company

Glenn Dale Business Center, L.L.C., a Maryland limited liability company

GTC I Second LLC, a Virginia limited liability company

Herndon Corporate Center, LLC, a Delaware limited liability company

Indian Creek Investors, LLC, Maryland limited liability company

Interstate Plaza Holding LLC, a Delaware limited liability company

Linden II, LLC, a Delaware limited liability company

Lucas Way Hampton, LLC, a Virginia limited liability company

Norfolk Commerce Park I, LLC, a Delaware limited liability company

Reston Business Campus, LLC, a Delaware limited liability company

Techcourt, LLC, a Virginia limited liability company

Virginia Center, LLC, a Delaware limited liability company

Windsor at Battlefield, LLC, a Virginia limited liability company

 

Schedule 7.13



--------------------------------------------------------------------------------

Schedule 7.19

Subsidiaries

 

NAME OF ENTITY    TAX ID/EIN  

1328 CAVALIER, LLC

     52-2057842   

1400 CAVALIER, LLC

     52-2057842   

1434 CROSSWAYS BOULEVARD I, LLC

     52-2057842   

1434 CROSSWAYS BOULEVARD II, LLC

     52-2057842   

1441 CROSSWAYS BLVD., LLC

     52-2057842   

15395 JOHN MARSHALL HIGHWAY, LLC

     52-2057842   

351 PATRICK STREET, LLC

     52-2057842   

403 & 405 GLENN DRIVE MANAGER, LLC

     52-2057842   

403 & 405 GLENN DRIVE, LLC

     52-2057842   

4212 TECHCOURT, LLC

     52-2057842   

ACP EAST LLC

     52-2057842   

ACP EAST FINANCE, LLC

     52-2057842   

AIRPARK PLACE HOLDINGS, LLC

     52-2057842   

AIRPARK PLACE, LLC

     52-2057842   

AP INDIAN CREEK, LLC

     52-2057842   

AQUIA ONE, LLC

     52-2057842   

AQUIA TWO, LLC

     52-2057842   

BREN MAR HOLDINGS, LLC

     52-2057842   

BREN MAR, LLC

     52-2057842   

COLUMBIA HOLDING ASSOCIATES LLC

     52-2057842   

CROSSWAYS ASSOCIATES LLC

     52-2057842   

CROSSWAYS II LLC

     52-2057842   

CROSSWAYS LAND, LLC

     52-2057842   

ENTERPRISE CENTER I, LLC

     52-2057842   

ENTERPRISE CENTER MANAGER, LLC

     52-2057842   

EON GROUP, LLC

     26-1847361   

EON GROUP, LTD

     98-0591583   

FIRST POTOMAC DC 500 MANAGEMENT LLC

     27-3075158   

FIRST POTOMAC DC HOLDINGS, LLC

     27-3075027   

FIRST POTOMAC DC MANAGEMENT LLC

     27-4110098   

FIRST POTOMAC MANAGEMENT LLC

     52-2057842   

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

     52-2057842   

FIRST POTOMAC REALTY TRUST

     37-1470730   

FIRST POTOMAC TRS HOLDINGS, INC.

     20-4033770   

 

  

 

Schedule 7.19



--------------------------------------------------------------------------------

FIRST RUMSEY LLC

     52-2057842   

FIRST SNOWDEN LLC

     52-2057842   

FP 1211 CONNECTICUT AVENUE, LLC

     27-4080392   

FP 1408 STEPHANIE WAY, LLC

     52-2057842   

FP 2550 ELLSMERE AVENUE, LLC

     52-2057842   

FP 3 FLINT HILL, LLC

     52-2057842   

FP 440 1st STREET, LLC

     27-4273427   

FP 51 LOUSIANA AVENUE, LLC

     54-1631747   

FP 500 & 600 HP WAY, LLC

     52-2057842   

FP 500 FIRST STREET REIT GP, LLC

     27-3075347   

FP 500 FIRST STREET, LLC

     26-2553938   

FP 535 INDEPENDENCE PARKWAY, LLC

     52-2057842   

FP 601 MEADOWVILLE RD, LLC

     52-2057842   

FP 6310 HILLSIDE CENTER, LLC

     52-2057842   

FP 6310 HILLSIDE CENTER BORROWER, LLC

     52-2057842   

FP 6310 HILLSIDE CENTER SPE MEMBER, LLC

     52-2057842   

FP 6315 HILLSIDE CENTER, LLC

     52-2057842   

FP 6315 HILLSIDE CENTER BORROWER, LLC

     52-2057842   

FP 6315 HILLSIDE CENTER SPE MEMBER, LLC

     52-2057842   

FP 7501 WHITEPINE ROAD, LLC

     52-2057842   

FP 840 FIRST STREET HOLDINGS, LLC

     45-4117507   

FP 840 FIRST STREET, LLC

     27-4330837   

FP 950 F STREET, LLC

     27-4281956   

FP AIRPARK AB, LLC

     52-2057842   

FP AMMENDALE COMMERCE CENTER,LLC

     52-2057842   

FP ASHBURN, LLC

     52-2057842   

FP ATLANTIC CORPORATE PARK, LLC

     52-2057842   

FP CAMPOSTELLA ROAD, LLC

     52-2057842   

FP CANDLEWOOD, LLC

     52-2057842   

FP CANDLEWOOD BORROWER, LLC

     52-2057842   

FP CHESTERFIELD ABEF, LLC

     52-2057842   

FP CHESTERFIELD CDGH, LLC

     52-2057842   

FP CLOVERLEAF INVESTOR, LLC

     52-2057842   

FP CLOVERLEAF, LLC

     52-2057842   

FP CRONRIDGE DRIVE, LLC

     52-2057842   

FP DAVIS DRIVE LOT 5, LLC

     52-2057842   

FP DIAMOND HILL, LLC

     52-2057842   

FP GALLOWS ROAD, LLC

     52-2057842   

FP GATEWAY 270, LLC

     52-2057842   

 

  

 

Schedule 7.19



--------------------------------------------------------------------------------

FP GATEWAY CENTER, LLC

     52-2057842   

FP GATEWAY WEST II, LLC

     52-2057842   

FP GIRARD BUSINESS CENTER, LLC

     52-2057842   

FP GIRARD PLACE, LLC

     52-2057842   

FP GOLDENROD LANE, LLC

     52-2057842   

FP GREENBRIER CIRCLE, LLC

     52-2057842   

FP GREENBRIER TOWERS, LLC

     52-2057842   

FP GUDE MANAGER, LLC

     52-2057842   

FP GUDE, LLC

     52-2057842   

FP HANOVER AB, LLC

     52-2057842   

FP HANOVER C, LLC

     52-2057842   

FP HANOVER D, LLC

     52-2057842   

FP INDIAN CREEK, LLC

     52-2057842   

FP METRO PLACE, LLC

     52-2057842   

FP NAVISTAR INVESTORS, LLC

     52-2057842   

FP NAVISTAR MANAGER, LLC

     52-2057842   

FP NORTHRIDGE, LLC

     52-2057842   

FP ONE FAIR OAKS, LLC

     52-2057842   

FP PARK CENTRAL I, LLC

     52-2057842   

FP PARK CENTRAL II, LLC

     52-2057842   

FP PARK CENTRAL V, LLC

     52-2057842   

FP PATRICK CENTER, LLC

     52-2057842   

FP PATUXENT PARKWAY, LLC

     52-2057842   

FP PINE GLEN, LLC

     52-2057842   

FP PROPERTIES II, LLC

     91-1893498   

FP PROPERTIES, LLC

     84-1417951   

FP PROSPERITY, LLC

     52-2057842   

FP REALTY INVESTMENT MANAGER, LLC

     52-2057842   

FP RIVER'S BEND LAND, LLC

     52-2057842   

FP RIVERS BEND, LLC

     52-2057842   

FP STERLING PARK 6, LLC

     52-2057842   

FP STERLING PARK 7, LLC

     52-2057842   

FP STERLING PARK I, LLC

     52-2057842   

FP STERLING PARK LAND, LLC

     52-2057842   

FP TRIANGLE, LLC

     52-2057842   

FP VAN BUREN, LLC

     52-2057842   

FP WEST PARK, LLC

     52-2057842   

FPR GENERAL PARTNER, LLC

     52-2057842   

FPR HOLDINGS LIMITED PARTNERSHIP

     52-2057842   

GATEWAY HAMPTON ROADS, LLC

     52-2057842   

GATEWAY MANASSAS I, LLC

     52-2057842   

GATEWAY MANASSAS II, LLC

     52-2057842   

GLENN DALE BUSINESS CENTER, L.L.C.

     52-2057842   

 

  

 

Schedule 7.19



--------------------------------------------------------------------------------

GREENBRIER HOLDING ASSOCIATES LLC

     52-2057842   

GREENBRIER LAND, LLC

     52-2057842   

GREENBRIER/NORFOLK HOLDING LLC

     52-2057842   

GREENBRIER/NORFOLK INVESTMENT LLC

     52-2057842   

GTC I SECOND LLC

     52-2057842   

GTC II FIRST LLC

     52-2057842   

HERNDON CORPORATE CENTER, LLC

     52-2057842   

INDIAN CREEK INVESTORS, LLC

     52-2057842   

INTERSTATE PLAZA HOLDING LLC

     52-2057842   

INTERSTATE PLAZA OPERATING LLC

     52-2057842   

KRISTINA WAY INVESTMENTS LLC

     52-2057842   

LANDOVER OWINGS MILLS, LLC

     52-2057842   

LINDEN I MANAGER, LLC

     52-2057842   

LINDEN I, LLC

     52-2057842   

LINDEN II, LLC

     52-2057842   

LINDEN III, LLC

     52-2057842   

LUCAS WAY HAMPTON, LLC

     52-2057842   

NEWINGTON TERMINAL ASSOCIATES, LLC

     52-2057842   

NEWINGTON TERMINAL LLC

     52-2057842   

NORFOLK COMMERCE PARK LLC

     52-2057842   

NORFOLK FIRST LLC

     52-2057842   

NORFOLK LAND, LLC

     52-2057842   

PLAZA 500, LLC

     52-2057842   

RESTON BUSINESS CAMPUS, LLC

     52-2057842   

RIVERS BEND BUSINESS CENTER ASSOCIATION, INC

     54-1682730   

RUMSEY FIRST LLC

     52-2057842   

RUMSEY/SNOWDEN HOLDING LLC

     52-2057842   

RUMSEY/SNOWDEN INVESTMENT LLC

     52-2057842   

SNOWDEN FIRST LLC

     52-2057842   

TECHCOURT, LLC

     52-2057842   

VEF 500 FIRST REIT L.P.

     26-2466039   

VIRGINIA CENTER, LLC

     52-2057842   

VIRGINIA FP VIRGINIA CENTER, LLC

     52-2057842   

WINDSOR AT BATTLEFIELD, LLC

     52-2057842   

1200 17TH STREET LENDER, LLC

  

1200 17TH STREET INVESTORS, LLC

     45-2521487   

FP VIF II/ RIVERS PARK I, LLC

     80-0266532   

FP VIF II/ RIVERS PARK II, LLC

     80-0266544   

FP CPT 1750 HOLDINGS, LLC

     27-3776863   

FP CPT 1750 H STREET, LLC

     27-3776863   

 

  

 

Schedule 7.19



--------------------------------------------------------------------------------

FP REDLAND, LLC

     52-2057842   

FP REDLAND GP, LLC

     52-2057842   

FP REDLAND TECHNOLOGY CENTER LP

     20-8781872   

6960 AVIATION BLVD,OWNER, LLC

     27-4436410   

6960 AVIATION BLVD,BORROWER, LLC

     27-4436410   

FP AVIATION BLVD.,LLC

     27-4436410   

FP AVIATION HOLDINGS,LLC

     52-2057842   

VIF II/FP AVIATION BLVD HOLDINGS

     27-4436410   

FP-PERSEUS 53-713, LLC

     45-2447294   

FP-PERSEUS LENDER, LLC

     45-2447294   

PROSPERITY METRO PLAZA OF VIRGINIA, LLC

     20-1978048   

 

Schedule 7.19



--------------------------------------------------------------------------------

Schedule 9.1(g)

Contingent Liabilities

 

     March 31, 2012  

Contingent consideration

  

Corporate Campus at Ashburn Center

     1,448,393   

Aviation (50%)

     63,000   

Environmental remediation obligation

     2,350,000      

 

 

 

Total

     3,861,393   

 

Schedule 9.1(g)



--------------------------------------------------------------------------------

Annex I

Form of Compliance Certificate



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Dated: May 10, 2012

Reference is hereby made to that certain Term Loan Agreement dated as of
July 18, 2011, among First Potomac Realty Investment Limited Partnership
(“FPLP”) and certain other borrowers (collectively, the “Borrower”), First
Potomac Realty Trust (“Guarantor”), KeyBank National Association, individually
and as Administrative Agent, and certain other parties (as the same may now or
hereafter be amended from time to time, the “Loan Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
hereto have the meanings ascribed to such terms in the Loan Agreement.

This Compliance Certificate is submitted pursuant to the following sections of
the Loan Agreement:

 

  ¨ Section 8.4(e) (accompanying financial statements)

 

  ¨ Section 8.13(a)(ii) (in connection with removal of Eligible Unencumbered
Property)

 

  ¨ Section 8.13(c) (in connection with the addition of Real Estate Asset to
Unencumbered Pool)

 

  ¨ Section 9.4(a) (in connection with a merger or consolidation)

 

  ¨ Section 9.4(b) (in connection with Sales or Indebtedness Liens)

 

  ¨ Section 14.1 (in connection with default cure)

 

  x Other (Section 28- in connection with an Amendment)

The undersigned HEREBY CERTIFIES THAT:

I am the chief executive officer of the Borrower, and I am authorized by each
such entity to execute and deliver this Compliance Certificate on its behalf.

All of the real property comprising “Eligible Unencumbered Properties” within
the meaning of Section 1.1 of the Loan Agreement is listed on Annex 1 to
Schedule 1 attached hereto. The status of each property listed on Annex 1 has
been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, I hereby certify that each property listed
on Annex 1:

 

  (a) is a Permitted Property;



--------------------------------------------------------------------------------

  (b) is free and clear of any Lien, other than Liens specifically permitted to
exist pursuant to Section 9.2 of the Loan Agreement;

 

  (c) is not the subject of a Disqualifying Environmental Event or Disqualifying
Structural Event; and

 

  (d) is wholly-owned in fee simple by the Borrower or, with respect to the
Redland Property only, satisfies the Redland Conditions.

Accompanying this Compliance Certificate are consolidated preliminary financial
statements of the Guarantor, the Borrower and their respective Subsidiaries for
the fiscal quarter ended March 31, 2012 (the “Financial Statements”). Such
Financial Statements were prepared in good faith, and, to the best knowledge of
the principal financial officers and principal accounting officers of the
Borrower, the information contained in the Financial Statements is complete and
correct in all material respects and fairly presents, in all material respects,
in accordance with GAAP consistently applied throughout the period to which it
applies, the financial position of the Guarantor, the Borrowers and their
respective Subsidiaries as of the date thereof and the results of operations of
the Guarantor, the Borrowers and their respective Subsidiaries for the period
covered thereby. The foregoing is also delivered herewith for FPLP on a
consolidated basis.

Schedule 1 hereto sets forth data and computations calculated on the basis of
the Financial Statements evidencing compliance with Availability (separate
certificate attached) and with the covenants contained in Section 10 of the Loan
Agreement and certain other calculations (the “Financial Covenants; Covenants
Regarding Eligible Unencumbered Property”) as of the relevant date of
determination (the “Determination Date”), all of which data and computations
have been prepared in good faith, and, to the best knowledge of the principal
financial officers and principal accounting officers of the Borrower, are true,
complete and correct.

The activities of the Guarantor, the Borrower and their respective Subsidiaries
during the period covered by the data and computations set forth in Schedule 1
have been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, during such period, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed herein or as has been previously disclosed in
writing to the Administrative Agent.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has affixed his signature below as of the
day and year first above written.

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP,

a Delaware limited partnership, for itself and as agent for each other Borrower

 

By: First Potomac Realty Trust, its sole general partner

 

By:

       

Douglas Donatelli

Chief Executive Officer

Signature Page to Compliance Certificate – Term Loan



--------------------------------------------------------------------------------

SCHEDULE 1

[See attached]



--------------------------------------------------------------------------------

Schedules and Annexes to Term Loan Agreement

 

Schedule 1

   Borrowers

Schedule 2

   Lender’s Commitments

Schedule 2.12

   Reverse Dutch Auction Repurchases

Schedule 3.2.2(b)

   Fixed Rate Prepayment Premium

Schedule 7.1(b)

   Capitalization

Schedule 7.3(c)

   Partially-Owned Entities

Schedule 7.3(d)

   Eligible Unencumbered Properties in the Unencumbered Pool

Schedule 7.7

   Litigation

Schedule 7.13

   Legal Name; Jurisdiction

Schedule 7.15

   Affiliate Transactions

Schedule 7.16

   Employee Benefit Plans

Schedule 7.19

   Subsidiaries

Schedule 8.19

   Employee Benefit Plans

Schedule 9.1(g)

   Contingent Liabilities